Exhibit 10.4

AMENDMENT TO RETENTION AGREEMENT

WHEREAS, the parties hereto desire to amend that certain Retention Agreement
(the “Agreement”) that was made as of January 9, 2007, by and between RACKABLE
SYSTEMS, INC. (the “Company”) and GIOVANNI COGLITORE ( “Executive”); and

WHEREAS, the Agreement may be modified and amended by a written agreement signed
by the Company and Executive.

NOW, THEREFORE, effective as of December 31, 2008 (the “Effective Date”), the
Agreement is hereby amended as follows:

1. Section 2.1(b) of the Agreement is hereby amended by adding a comma and the
following phrase to the end thereof:

“and such release must become effective not later than sixty (60) days following
the Executive’s termination of employment.”

2. Section 2.2(b) of the Agreement is hereby amended to read in its entirety as
follows:

“The cash payments provided under Section 2.1, since they are payable not later
than March 15 of the calendar year following the calendar year in which they are
earned, are intended to quality for exemption from the requirements of
Section 409A of the Code by reason of the application of the short-term deferral
rule of Treasury Regulations Section 1.409A-1(b)(4).”

Except as otherwise provided herein, the Agreement shall remain in full force
and effect in accordance with its existing terms.

The Company and Executive have each executed this Amendment to Retention
Agreement on the dates set forth below, effective as of the Effective Date.

 

RACKABLE SYSTEMS, INC.     GIOVANNI COGLITORE By:  

/s/ Mark Barrenechea

   

/s/ Giovanni Coglitore

      Signature Its:  

President and CEO

            Date:  

12/30/2008

Date:  

12/31/2008

     

 

1.